Citation Nr: 1745248	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for systemic lupus erythematosus.

2.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder (MDD), not otherwise specified (NOS).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to May 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her March 2017 hearing, the Veteran testified that she received both VA and private treatment for her lupus on a monthly basis, and received VA treatment for her MDD about every three months or so.  However, it appears that there are no medical treatment records past 2011 in her claims file.  The AOJ should attempt to obtain and associate with the claims file all VA and private treatment the Veteran had since 2011.

Additionally, the Board notes that February 2010 was the last time the Veteran had a VA examination to determine the severity of her lupus, and May 2011 was the last time she had a VA examination to determine the severity of her MDD.  As a result, new examinations are necessary to determine the nature, extent, and severity of the Veteran's service-connected lupus and MDD.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran has received for her service-connected lupus and MDD.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA medical examination to determine the current nature, extent, and severity of her service-connected systemic lupus erythematosus.  The entire claims folder, including this remand, should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail in a typewritten report.

The VA examiner must identify all current symptoms, as well as all symptoms present during the period on appeal, including, but not limited to, the following symptoms: fatigue, body pain, joint pain, recurrent oral ulcers, discoid lesions, alopecia, Raynaud's phenomenon, pleurisy, nephritis, leucopenia, photosensitive rash, inflammatory arthritis, abdominal problems, Sjögren's syndrome, chronic fatigue, fevers, and headaches.  

The examiner must also state whether the Veteran's symptoms of lupus include exacerbations lasting one week or more, two to three times per year, and whether the symptoms are acute with frequent exacerbations producing severe impairment of health.

3. Schedule the Veteran for an appropriate VA mental health examination to determine the nature, extent, and severity of her service-connected MDD.  The entire claims folder, including this remand, should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail in a typewritten report.  

The examiner is asked to:

a. Determine all subjective complaints and objective symptoms associated with the Veteran's service-connected MDD.

b. Specifically address the degree of social and occupational impairment caused by the Veteran's MDD, citing to examples as warranted.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




